DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim for priority based on the continuation in part documents filed with the United States Patent and Trademark Office is recognized with a priority date of December 3rd, 2018. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a method, independent claims 10 and 17 are directed to a system operated by a computing device and computer executable code, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a method for conducting general business interactions of inventory management through product transfer between holding facilities.  Specifically, the claims recite:
A method for allocating inventory between a first level distribution center and a plurality of second level distribution centers, the method comprising: 
for each of the second level distribution centers: determining ideal replenishment levels of products based on current inventory and demand forecast for each of the products and transportation capacity limit from the first level distribution center to the second level distribution centers; 
for each of the products: determining actual replenishment levels in the second level distribution centers based on the ideal replenishment levels in the second level distribution centers, current available inventory of the product in the first level distribution center, current inventories and demand forecasts in the second level distribution centers, and priority of the second level distribution centers; and 
allocating inventory from the first level distribution center to the second level distribution centers in an upcoming replenishment operation based on the actual replenishment levels of the products in the second level distribution centers. 
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for inventory management through product transfer between holding facilities which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional element of  claims 10 and 17 such as a computing device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological computing device performs the steps or functions of inventory management through product transfer between holding facilities.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a computing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through inventory management through product transfer between holding facilities.  As discussed above, taking the claim elements computing device performs the steps or functions of inventory management through product transfer between holding facilities. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through inventory management through product transfer between holding facilities. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claim 9 further describes the abstract idea of commercial interactions through the inventory management through product transfer between holding facilities.  
Dependent claims 2-8, 11-16 and 18-20 further describes the abstract idea of commercial interactions through the inventory management through product transfer between holding facilities as well as mathematical concepts of mathematical formulas and calculations. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

	
Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (US Patent Application Publication 2016/0055452 A1).
Regarding Claim 1, 10 and 17, Qin teaches:
A method/ system/ A non-transitory computer readable medium storing computer executable code for allocating inventory between a first level distribution center and a plurality of second level distribution centers, the method comprising/ the system comprising a computing device, the computing device comprising a processor and a storage device storing computer executable code, wherein the computer executable code, when executed at the processor of a computing device, is configured to (See Qin paragraph [0023] - describes an inventory allocation system that is operated on computer instructions stored in non-transitory memory, wherein said instructions determine a probability that certain items need to be stocked at certain distribution centers or clusters of distribution centers.  Said clusters of distribution centers being a first level [regional] distribution center and said distribution centers being a second level [local] distribution center): 
for each of the second level distribution centers: determining ideal replenishment levels of products based on current inventory and demand forecast for each of the products and transportation capacity limit from the first level distribution center to the second level distribution centers (See Qin paragraphs [0035-0036] - describes the system considering current inventory of a distribution center; shipping cost sensitivity, stock keeping unit [SKU] weight and geographic demand distribution, which comprise limiting factors on the transportation capacity of a distribution center in a fulfillment network that spans a continent, [0038] - describes the system solving for optimal inventory mirroring, , [0040] - describes the system using multiple factors to determine demand distribution [forecasts], [0041-0043] - describes the system grouping distribution centers into clusters, wherein said clusters function as a higher [first] level distribution center versus a lower level [second] individual distribution center, wherein said distribution center grouping is done to minimize shipping cost, which is a known transportation capacity limit and Fig. 4 - shows a map of the continental United States with various symbols noting various distribution center locations and like symbols demarking a particular distribution center cluster area); 
for each of the products: determining actual replenishment levels in the second level distribution centers based on the ideal replenishment levels in the second level distribution centers (See Qin paragraphs [0035] - describes the system determining which SKUs to keep at certain distribution centers based on demand factors and proximity to said demand.  Further, the system is stocking the SKUs of higher demand at more distribution centers and more SKUs of lower demand at fewer distribution centers, [0038] - describes the system solving for optimal inventory mirroring, or stocking of like SKUs at multiple different distribution centers or clusters of distribution centers), current available inventory of the product in the first level distribution center, current inventories and demand forecasts in the second level distribution centers (See Qin paragraphs [0035] - describes current inventory stocked at distribution centers and [0041] - describes the system grouping distribution centers into clusters, wherein said clusters function as a higher [first] level distribution center versus a lower level [second] individual distribution center), and priority of the second level distribution centers (See Qin paragraph [0083] - describes the system assigning a probability for each distribution center that it will be chosen to stock a particular SKU); and 
allocating inventory from the first level distribution center to the second level distribution centers in an upcoming replenishment operation based on the actual replenishment levels of the products in the second level distribution centers (See Qin paragraphs [0035] - describes current inventory stocked at distribution centers and [0041] - describes the system grouping distribution centers into clusters, wherein said clusters function as a higher [first] level distribution center versus a lower level [second] individual distribution center).
Regarding Claim 2, 11 and 18, Qin teaches:
The method/ system/ A non-transitory computer readable medium storing computer executable code of claim 1, 10 and 17, wherein the step of determining the ideal replenishment levels for products in one of the second level distribution centers is performed by optimizing an object function of:
Qin does not express the limitations below mathematically, however, Qin does in fact teach said limitations with the same considerations and in the same manner as described below:
                        
                            m
                            i
                            n
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            E
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            S
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            +
                                        
                                    
                                
                            
                             
                        
                     	(1)(See paragraphs [0040] - describes the system developing demand distribution information based on previous product demand over a given time period [the previous year], [0035] - describes the system recognizing inventory on hand in the individual distribution centers [second level], [0043] describes the system determining the number of individual distribution centers among the clusters of distribution centers that should be stocked with a particular product.  When a current item inventory quantity is removed from a demand forecast quantity relating to a given time period and an ideal item restocking quantity is then further removed, the result is a just-in-time inventory replenishment plan, which is well known and described by Qin in paragraphs [0035] and [0047].  Further, from the quantifying operation just described, it Qin further teaches determining probability based expectation values for determining which items are stocked at which distribution centers in paragraph [0081].  Paragraph [0038] - describes the system considering up to all of the products available within a product catalog when considering which products to replenish at various distribution centers of a fulfillment network and that the objective is to minimize shipping cost by minimizing the item count),
		wherein:
	                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                     
                                    ≤
                                    M
                                
                            
                        
                    			(1a) (See paragraphs [0038 and 0044-0045] - describes the system considering all available products within a product catalog to determine which items to stock/ replenish/ mirror at different distribution centers within a fulfillment network and that said stocking/ replenishing/ mirroring is capped by the capacity of said fulfillment network),
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                     
                                    ≤
                                    N
                                
                            
                        
                    			(1b) (See paragraphs [0038 and 0044-0045] - describes the system considering all available products within a product catalog to determine which items to stock/ replenish/ mirror at different distribution centers within a fulfillment network and that said stocking/ replenishing/ mirroring is capped by the capacity of said fulfillment network and [0052] - describes the system considering product type when considering a mirroring factor or replenishment decision),
                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                             
                            ≤
                             
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            B
                             
                            ∀
                            i
                        
                    			(1c) (See paragraphs [0038 and 0051] - describes the system considering all available products within a product catalog to determine which items to stock/ replenish/ mirror at different distribution centers within a fulfillment network and that the decision of whether or not stock/ replenish/ mirror products at a distribution center is based, in part, on the and [0083] - shows the capacity of distribution centers as large positive numbers [5,000-10,000 SKU capacity]), and 
                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                             
                            ≥
                             
                            
                                
                                    0
                                     
                                    &
                                     
                                    x
                                
                                
                                    i
                                
                            
                             
                            ∈
                            Z
                        
                    		(1d) (See paragraphs [0038 and 0045] - describes the system considering all available products within a product catalog to determine which items to stock/ replenish/ mirror at different distribution centers within a fulfillment network and that said stocking/ replenishing/ mirroring solution yields a binary integer result that is greater than or equal to zero),
wherein E is to take expectation value of the function                         
                            
                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            -
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    +
                                
                            
                        
                    ;                         
                            i
                             
                        
                    is an index of the products in the second level distribution center being a positive integer (See Qin paragraphs [0038] - describes the system using                         
                            i
                        
                     to represent distinct items for sale in a set of items for sale [index]);                         
                            
                                
                                    D
                                
                                
                                    i
                                
                                
                                    L
                                
                            
                             
                        
                    is demand forecast of an                         
                            i
                        
                    th product in the second level distribution center in a 26Docket No. A01.18050predetermined time L (See Qin paragraph [0040] - describes the system developing demand distribution information based on previous product demand over a given time period [the previous year]);                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     is a current inventory of the                         
                            i
                        
                    th products at the second level distribution center  (See Qin paragraph [0035] - describes the system recognizing inventory on hand in the individual distribution centers [second level]);                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is the ideal replenishment level of the                         
                            i
                        
                    th product from the first level distribution center to the second level distribution center (See Qin paragraph [0043] - describes the system determining the number of individual distribution centers among the clusters of distribution centers that should be stocked with a particular product);                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     is an indication of whether ideally the                         
                            i
                        
                    th product should be replenished or not (See Qin paragraph [0081] - describes the system using probabilities as an indication of stocking status of an item/ SKU at a distribution center); wherein                         
                            M
                        
                     is a maximum number of product units that the upcoming replenishment operation can deliver to the second level center  (See Qin paragraph [0044-0046] - describes                         
                            M
                        
                     as the item capacity [or );                         
                            N
                        
                     is a maximum types of products that the upcoming replenishment operation can deliver to the second level center (See Qin paragraph [0063] - describes the system determining item capacity [maximum] based on multiple attributes, including product type); and wherein                         
                            B
                        
                     is a large positive number (See Qin paragraphs [0038] - describes considering optimization calculations of large numbers of distinct items and/ or distribution centers and [0083] describes an example of a probability calculation based on a 10,000 unit capacity of a distribution center, which is a large positive number),                         
                            ∀
                            i
                        
                     means for all the products in the second level distribution center (See Qin paragraph [0051] - describes the system comprising a combo distribution that is able to carry all of the items in the set of items offered), and                         
                            Z
                        
                     is an integer (See Qin paragraph [0054] - describes the system yielding integer solutions).
Regarding Claim 3, 12 and 19, Qin teaches:
The method/ system/ A non-transitory computer readable medium storing computer executable code of claim 2, 11 and 18, wherein                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                             
                        
                    has a value of 0 when the                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is 0, and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     has a value of 1 when the                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is a positive integer (See Qin paragraph [0084-0085] - describes the system binary variables for whether or not to mirror [stock] an inventory item in a distribution center, wherein 1 is an indication to mirror said item in said distribution center and all other values are 0).
Regarding Claim 4, 13 and 20, Qin teaches:
The method/ system/ A non-transitory computer readable medium storing computer executable code of claim 2, 11 and 18, wherein the step of determining the actual replenishment levels for products in the second level distribution centers is performed by optimizing an object function of:
Qin does not express the limitations below mathematically, however, Qin does in fact teach said limitations with the same considerations and in the same manner as described below:
                        
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            
                                                
                                                    ν
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                     
                                                    [
                                                    E
                                                    
                                                        
                                                            
                                                                
                                                                    D
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    S
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    ν
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    +
                                                
                                            
                                        
                                    
                                
                            
                            ]
                        
                     	(2)(See paragraphs [0040-0041] - describes the system developing demand distribution information based on previous product demand over a given time period [the previous year] and which distribution centers receive which products, [0035] - describes the system recognizing inventory on hand in the individual distribution centers [second level], [0084-0085] - describes the system planning actual allocation operations from first level to second level distribution centers regularly to improve accuracy.  When a current item inventory quantity is removed from a demand forecast quantity relating to a given distribution center and an actual item restocking quantity is then further removed, the result is a just-in-time inventory replenishment execution, which is well known and described by Qin in paragraphs [0035] and [0047].  Further, from the quantifying operation just described, it would be clear that only a positive result would require further action from the system because a negative result would show there is no need for product replenishment.  Qin further teaches determining probability based expectation values for determining which items are stocked at which distribution centers in paragraph [0085].  Paragraph [0038] - describes the system considering up to all of the products available within a product catalog when considering which products to replenish at various distribution centers of a fulfillment network and that the objective is to minimize shipping cost by minimizing the item count and [0083] - describes the system calculating probability based priority scores to determine which distribution centers receive products),
		
wherein:
                        
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    
                                        
                                            ν
                                        
                                        
                                            j
                                        
                                    
                                     
                                    ≤
                                    Q
                                
                            
                        
                    			(2a) (See paragraphs [0038 and 0051] - describes the system considering all available products within a product catalog to determine which items to stock/ replenish/ mirror at different distribution centers within a fulfillment network and that some distribution centers may have a capacity that is less than a number of all possible items [SKUs].  Naturally, a replenishment operation would fail if it tried to replenish a quantity of items that is greater than the quantity of items that is available to ship),
                        
                            
                                
                                    ν
                                
                                
                                    j
                                
                            
                             
                            ≤
                             
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                             
                            ∀
                            i
                        
                    			(2b) (See paragraphs [0038 and 0058] - describes the system considering all available products within a product catalog to determine which items to stock/ replenish/ mirror at different distribution centers within a fulfillment network and that the actual replenishment item quantity may be less than the total set of distinct items [SKUs] because not all of the distribution centers in the fulfillment network have the capacity to handle all of the available SKUs), and 
                        
                            
                                
                                    ν
                                
                                
                                    j
                                
                            
                             
                            ≥
                             
                            0
                             
                            &
                            
                                
                                     
                                    ν
                                
                                
                                    j
                                
                            
                             
                            ∈
                            Z
                        
                    		(2c) (See paragraphs [0038 and 0045] - describes the system considering all available products within a product catalog to determine which items to stock/ replenish/ mirror at different distribution centers within a fulfillment network and that said stocking/ replenishing/ mirroring solution yields a binary integer result that is greater than or equal to zero and [0084-0085] - describes the system planning actual allocation operations from first level to second level distribution centers regularly to improve accuracy),
wherein E is to take expectation value of the function                         
                            
                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    S
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    ν
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    +
                                
                            
                        
                    ;                         
                            j
                             
                        
                    is an index of the second level distribution centers being a positive integer (See Qin paragraphs [0041] - describes the system using                         
                            k
                        
                     to represent a number of distribution centers within an );                         
                            
                                
                                    γ
                                
                                
                                    j
                                
                            
                             
                             
                        
                    is a priority of the jth second level distribution center (See Qin paragraphs [0083] - describes the system using probabilities as a measure to prioritize which distribution centers are chosen for product allocation operations);                         
                            
                                
                                    D
                                
                                
                                    j
                                
                            
                             
                        
                    is demand forecast of products in the jth second level distribution center in the predetermined time (See Qin paragraph [0040-0041] - describes the system developing demand distribution information relative to clusters of second level distribution centers based on previous product demand over a given time period [the previous year]);                         
                            
                                
                                    S
                                
                                
                                    j
                                
                            
                        
                     is a current inventory of the product at the jth second level distribution center  (See Qin paragraph [0035] - describes the system recognizing inventory on hand in the individual distribution centers [second level]);                         
                            
                                
                                    ν
                                
                                
                                    j
                                
                            
                        
                     is the actual replenishment level of the product from the first level distribution center to the jth second level distribution center (See Qin paragraph [0084-0085] - describes the system planning actual allocation operations from first level to second level distribution centers regularly to improve accuracy);                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     is the ideal replenishment level of the product from the first level distribution center to the jth second level distribution centers (See Qin paragraph [0038] - describes the system determining the number and types of products for replenishment based on the ideal scenario of minimized cost); and
wherein                         
                            Q
                        
                     is a number of the product at the first level distribution center that is available for allocating to the second level distribution centers during the upcoming replenishment operation (See Qin paragraph [0051] - describes the system considering number of product available for allocation based, in part, on capacity of the second level distribution centers);                         
                            ∀
                            j
                        
                     means for the products in all the second level distribution centers (See Qin paragraph [0051] - describes the system comprising a combo distribution that is able to carry all of the items in the set of items offered); and                         
                            Z
                        
                     is an integer (See Qin paragraph [0054] - describes the system yielding integer solutions).
Qin teaches:
The method/ system/ of claim 4 and 13, wherein the predetermined time is in a range of one day to seven days (See Qin paragraph [0047] - describes the system considering high demand items and the fulfillment time needed for said items, wherein said time is two days, for example).
Regarding Claim 6 and 15, Qin teaches:
The method/ system/ of claim 5 and 14, wherein the predetermined time is two days (See Qin paragraph [0047] - describes the system considering high demand items and the fulfillment time needed for said items, wherein said time is two days, for example).
Regarding Claim 7 and 16, Qin teaches:
The method/ system of claim 4 and 13, wherein j is in a range of 3-10 (See Qin paragraph [0041] - describes the system clustering second level distribution centers in various group sizes, including 3 and 10 [and less and more]).
Regarding Claim 9, Qin teaches:
The method of claim 1, wherein each of the demand forecasts is a vector.  (See Qin paragraph [0040] - describes the system using percentages of demand as a distribution vector).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US Patent Application Publication 2016/0055452 A1) in view of Stephanie (https:// https://www.statisticshowto.com/confidence-level/, Confidence Level: What is it?, October 14, 2014).
Regarding Claim 8 and 16, Qin teaches:
The method/ system of claim 4 and 13, wherein the priority of the jth second level distribution center                         
                            
                                
                                    γ
                                
                                
                                    j
                                
                            
                             
                        
                    is 
Qin does not explicitly teach:
in a range of 0.9-1.0.  This is taught by Stephanie (See article section Confidence Coefficient - describes confidence scoring as is known in the science of statistical analysis, wherein said scores ranging from 0.9-1.0 show a low margin of error (up to 10%) or a high degree of confidence (90-100%) in the accuracy of the results of a study.  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a high confidence threshold in an inventory allocation system, thereby increasing the accuracy and efficiency of said system.

Response to Remarks
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-20 as being significantly more than an abstract idea by automatically allocating products in distribution centers, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 10 or 17 do not specifically mention any particular structure to facilitate the methods described in an automated manner, 1, 10 or 17 are not significantly more than an abstract idea.  Dependent claims 2-9, 11-16 and 18-20 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-7, 9-15 and 17-20, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Applicant asserts within Qin, there is no allocation of products from the cluster to the distribution centers within the cluster or "a maximum number of product units that the upcoming replenishment operation can deliver to the second level center."  However, Qin does in fact describe this with the added citations as noted above.  The applicant is reminded that the citation of Qin needs to be considered as a whole, not just the sections cited by the examiner.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Stephanie in the invention of Qin, as a whole.  Applicant asserts that Stephanie fails to remedy the deficiencies of Qin as noted above and that the priority scores of the second level distribution centers indicate importance of one of the second level distribution centers comparing with the other second level distribution centers, and are determined based on the second level distribution centers' population, transportation convenience, sale history, etc. The priority score is different from a confidence score in statistics as Qin teaches these inventory allocation considerations as noted above and Stephanie discloses that a score (confidence, priority or by another name) in the range of 0.9-1.0 is well known for efficient performance.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Qin and Stephanie needs to be considered as a whole, not just the sections cited by the examiner.  Further, the applicant is reminded that the specification is not read into the claims during examination of an application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/MATTHEW S WERONSKI/Examiner, Art Unit 3687         

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687